Citation Nr: 0834235	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-05 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
disability of the thoracolumbar spine.

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The issue of entitlement to service connection for bilateral 
hearing loss being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

In July 2008, prior to the promulgation of a decision in the 
appeal and after certification to the Board, the veteran 
withdrew his appeal of the claim pertaining to whether new 
and material evidence has been submitted to reopen a claim 
for entitlement to service connection for a disability of the 
thoracolumbar spine.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding 
the claim of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a disability of the thoracolumbar spine have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In July 2008, the veteran submitted a written statement 
indicating his desire to withdraw the appeal concerning the 
issue of whether new and material evidence has been submitted 
to reopen a claim for entitlement to service connection for a 
disability of the thoracolumbar spine.  No allegations of 
errors of fact or law, therefore, remain for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this appeal, and it is dismissed.


ORDER

The appeal concerning the issue of whether new and material 
evidence has been submitted to reopen a claim for entitlement 
to service connection for a disability of the thoracolumbar 
spine is dismissed.


REMAND

The veteran contends that he developed hearing loss as a 
result of exposure to loud noises while in the Infantry.  He 
reports acoustic trauma during service attributable to 
machine guns, M-16s, hand grenades, artillery simulators and 
aircraft.  The DD Form 214 indicates that the veteran served 
for about 20 years with the United States Army with a 
military occupational specialty as an infantryman.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.

Post-service, the veteran underwent a VA audiological 
evaluation in July 2004, at which time hearing loss meeting 
the threshold requirements of 38 C.F.R. § 3.385 was not 
demonstrated in either ear.  However, the file contains a 
private audiogram dated in April 2008, reflecting that the 
veteran exhibited bilateral hearing deficits meeting the 
threshold requirements of 38 C.F.R. § 3.385.  Neither 
examination report addressed the etiology of the veteran's 
reported and/or documented hearing loss.  

In view of the current medical evidence indicating that the 
veteran suffers from hearing impairment by VA standards in 
conjunction with nearly two decades of active duty service, 
the Board finds that further evidentiary development is 
warranted.  Specifically, the veteran should be scheduled for 
a VA examination to ascertain whether or not he has a current 
disability under 38 C.F.R. § 3.385 and to determine whether 
any currently manifested hearing loss is related to any 
incident of the veteran's active service, to include acoustic 
trauma reportedly sustained therein.  This additional 
development of the evidence is required to further analyze 
whether the veteran's hearing impairment is ratable under 
38 C.F.R. § 3.385, and if so, whether such a hearing 
disability related to service.  See Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).  The VA has a duty to afford a veteran 
a medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).  When medical evidence is not adequate, as is the 
case here, the VA must supplement the record by seeking an 
advisory opinion or ordering an examination.  See McLendon v. 
Principi, 20 Vet. App. 79 (2006).

The Board also points out that in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  This specific notice is not 
currently on file and accordingly on Remand the RO will be 
requested to provide the veteran with such notification.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-assist 
notice to the veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the disability on appeal.

2.  The veteran should be afforded a VA 
audiology examination to determine the 
nature, extent, and etiology of any 
diagnosed hearing loss.  The claims 
folder should be made available to and 
reviewed by the VA examiner before the 
examination.  In addition, the VA 
examiner should ask the veteran to 
provide a full history of noise exposure 
during service and after service.

The results of the VA audiology 
examination should be presented in a 
manner which demonstrates compliance with 
38 C.F.R. § 3.385.  The appropriate pure 
tone thresholds at 500 to 4000 hertz, and 
Maryland CNC speech recognition scores 
should be reported.

For any diagnosed hearing impairment, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (at least a 50 percent chance) that 
such hearing impairment is related to 
acoustic trauma in service.  The examiner 
is requested to provide a rationale for 
any opinion expressed.  If the examiner 
finds it impossible to provide any part 
of the requested opinion without resort 
to pure speculation, he or she should so 
indicate.

3.  Thereafter, the RO should 
readjudicate the service connection claim 
for bilateral hearing loss to include 
consideration of evidence added to the 
file since the SOC was issued in January 
2006.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


